Case 14-40368      Doc 38     Filed 01/15/19 Entered 01/15/19 16:06:22           Desc Main
                                Document     Page 1 of 5


                IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 IN RE: Aisha Hill                            )
                                              )   Case No: 14 B 40368
                                              )   Judge:   Goldgar
                                              )   Chapter 13
         Debtor                               )

                                 NOTICE OF MOTION

 Served upon the following parties electronically:
 Office of United States Trustee, Dirksen Federal Building, 219 S. Dearborn, St., Room
 873, Chicago, IL 60604
 Trustee: Marilyn O. Marshall, 224 S Michigan, Ste. 800, Chicago, IL 60604
 and served upon the following parties via U.S. Mail:
 Debtor: Aisha Hill, 7212 S Emerald, Chicago, IL 60621
 See Attached Service List

        PLEASE TAKE NOTICE that on February 5, 2019 at 9:30 a.m.,

 or as soon thereafter as I may be heard, I shall appear before the Honorable Judge

 Goldgar, or any other Bankruptcy Judge presiding in his place in Courtroom 642 of the

 Dirksen Federal Building, 219 S. Dearborn St., Chicago, Illinois, on the attached Motion

 to Modify Plan, and shall request that the attached Order be entered, at which time you

 may appear if so desired.

                                  PROOF OF SERVICE

        I, The undersigned, an attorney, hereby certify that a copy of this notice was
 served electronically or mailed to the above persons, at her respective addresses, postage
 prepaid, by depositing in the U.S. Mail at 211 W. Wacker Dr., Chicago, IL 60606, before
 6:00 p.m. on or before January 15, 2019.


 ______/s/ Angelica Harb______
 Angelica Harb
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
                  Case
Label Matrix for local     14-40368
                       noticing         Doc 38 DIRECTV,
                                                 FiledLLC01/15/19      Entered LP
                                                           by American InfoSource 01/15/19
                                                                                     as ag 16:06:22      Desc
                                                                                              U.S. Bankruptcy     Main
                                                                                                               Court
0752-1                                              Document
                                               PO Box 5008            Page    2  of 5         Eastern Division
Case 14-40368                                    Carol Stream, IL 60197-5008                   219 S Dearborn
Northern District of Illinois                                                                  7th Floor
Eastern Division                                                                               Chicago, IL 60604-1702
Tue Jan 15 12:37:59 CST 2019
Afni, Inc.                                       Beneficial/hfc                                Cap One
Po Box 3097                                      Po Box 9068                                   Po Box 5253
Bloomington, IL 61702-3097                       Brandon, FL 33509-9068                        Carol Stream, IL 60197-5253



(p)CAPITAL ONE                                   Capital One, N.A.                             Cbe Group
PO BOX 30285                                     c o Becket and Lee LLP                        1309 Technology Pkwy
SALT LAKE CITY UT 84130-0285                     POB 3001                                      Cedar Falls, IA 50613-6976
                                                 Malvern, PA 19355-0701


Chase                                            Christ Hospital & Medical Center              Citibank
Po Box 15298                                     PO Box 70508                                  500 W. Madison
Wilmington, DE 19850-5298                        Chicago, IL 60673-0508                        Chicago, IL 60661-4544



City Of Chicago Department of Revenue            City of Chicago parking                       ComEd
c/o Arnold Scott Harris P.C.                     121 N LaSalle Street                          PO Box 6111
111 W Jackson Ste 600                            Room 107A                                     Carol Stream, IL 60197-6111
Chicago, IL 60604-3517                           Chicago, IL 60602-1232


Commonwealth Edison Company                      DIRECTV LLC by American                       Department Stores National Bank/Macys
3 Lincoln Center                                 InfoSource LP as agent                        Bankruptcy Processing
Attn: Bankruptcy Department                      PO Box 5008                                   Po Box 8053
Oakbrook Terrace, IL 60181-4204                  Carol Stream, IL 60197-5008                   Mason, OH 45040-8053


Dsnb Macys                                       Foot and Ankle Associates                     Glelsi/nrwst Bnk Mntru
9111 Duke Blvd                                   4650 Southwest Highway                        Po Box 7860
Mason, OH 45040-8999                             Oak Lawn, IL 60453-1836                       Madison, WI 53707-7860



Grant & Weber                                    Great American Finance                        Harris & Harris
861 Coronado Center Dr S                         20 N Wacker Dr Ste 2275                       222 Merchandise Mart Plaza, #1900
Henderson, NV 89052-3992                         Chicago, IL 60606-1294                        Chicago, IL 60654-1421



Healthcare Assoc Cr Un                           Hlthcare Cu                                   IRS
1151 E Warrenville Rd                            1151 E Warrenville                            Special Procedures - Insolvency
Naperville, IL 60563-9415                        Naperville, IL 60563-9339                     PO Box 7346
                                                                                               Philadelphia, PA 19101-7346


Illinois Collection Se                           Kenyatto Preston                              Kohls/capone
8231 185th St Ste 100                            3410 W. 74th St                               N56 W 17000 Ridgewood Dr
Tinley Park, IL 60487-9356                       Chicago, IL 60629-3518                        Menomonee Falls, WI 53051-7096
                  Case 14-40368
Merchants Credit Guide                      Doc 38 NavyFiled  01/15/19
                                                         Federal Cr Union Entered 01/15/19 16:06:22
                                                                                              Navy FederalDesc
                                                                                                           CreditMain
                                                                                                                 Union
223 W Jackson Blvd Ste 4                                 Document
                                                   Po Box 3700            Page 3 of 5         PO BOX 3000
Chicago, IL 60606-6914                                 Merrifield, VA 22119-3700                            Merrifield, VA 22119-3000



Nrwstb/glhec                                           (p)PORTFOLIO RECOVERY ASSOCIATES LLC                 Resurrection Health Care
2401 International                                     PO BOX 41067                                         62314 Collection Center Dr
Madison, WI 53704-3121                                 NORFOLK VA 23541-1067                                Chicago, IL 60693-0001



Saint Joseph Hospital                                  Santander Consumer USA Inc                           Santander Consumer Usa
4588 Paysphere Circle                                  P.O. Box 961245                                      Po Box 961245
Chicago, IL 60674-0045                                 Fort Worth, TX 76161-0244                            Ft Worth, TX 76161-0244



Sears/cbna                                             (p)SPRINGLEAF FINANCIAL SERVICES                     Syncb/paypal Smart Con
Po Box 6282                                            P O BOX 3251                                         Po Box 965005
Sioux Falls, SD 57117-6282                             EVANSVILLE IN 47731-3251                             Orlando, FL 32896-5005



Tnb - Target                                           (p)US BANK                                           Wyndham Vaca
Po Box 673                                             PO BOX 5229                                          10750 W Charleston
Minneapolis, MN 55440-0673                             CINCINNATI OH 45201-5229                             Las Vegas, NV 89135-1048



Aisha S Hill                                           Jason Blust                                          Marilyn O Marshall
7212 S. Emerald                                        Law Office of Jason Blust, LLC                       224 South Michigan Ste 800
Chicago, IL 60621-2318                                 211 W. Wacker Drive                                  Chicago, IL 60604-2503
                                                       Ste. 300
                                                       Chicago, IL 60606-1390

Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604-2027



                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Cap One                                                Portfolio Recovery Associates, LLC                   Springleaf Financial S
Po Box 85520                                           successor to CAPITAL ONE BANK                        3632 W 95th St
Richmond, VA 23285                                     (USA) N.A.(CAPITAL ONE)                              Evergreen Park, IL 60805
                                                       POB 41067
                                                       Norfolk, VA 23541

Us Bank                                                End of Label Matrix
4325 17th Ave S                                        Mailable recipients    48
Fargo, ND 58125                                        Bypassed recipients     0
                                                       Total                  48
Case 14-40368       Doc 38    Filed 01/15/19 Entered 01/15/19 16:06:22          Desc Main
                                Document     Page 4 of 5


                IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 IN RE: Aisha Hill                           )
                                             )   Case No: 14 B 40368
                                             )   Judge:   Goldgar
                                             )   Chapter 13
         Debtor                              )


                              MOTION TO MODIFY PLAN

        Now comes Aisha Hill (hereinafter referred to as “Debtor”), by and through her
 attorneys, and moves this Honorable Court for entry of an Order Modifying Plan,
 pursuant to section 1329 of the bankruptcy code, and in support thereof, respectfully
 represents as follows:


        1.      On November 6, 2014, the Debtor filed a petition for relief under Chapter

 13 of the Bankruptcy Code.

        2.      This Honorable Court confirmed the Debtor’s Chapter 13 plan on January

 27, 2015. The confirmed plan called for payments of $565.00 for 60 months, paying

 unsecured creditors 100% on their claims.

        3.      The Debtor fell behind on plan payments in September and October 2015

 due to having hip surgery and complications after surgery. The surgery caused her to

 miss work without pay. As a result, a default accrued. Debtor has since returned to work

 full-time. Debtor has resumed making plan payments regularly via payroll deductions to

 the Trustee.

        4.      In order for Debtor’s case to complete within 60 months. She requests to

 increase her plan payments to $715.00 per month. (Please see Exhibit A for attached I

 and J Schedules)
Case 14-40368      Doc 38     Filed 01/15/19 Entered 01/15/19 16:06:22              Desc Main
                                Document     Page 5 of 5


        4.      Debtor respectfully requests the remaining default is deferred to the end of

 her Chapter 13 plan and her plan payment is increased to $715.00 per month.

        4.      If the Debtor’s default is deferred, the unsecured creditor will still receive

 100% on their claims, and the plan will complete within 60 months.


        WHEREFORE, Debtor prays that this Honorable Court enter an Order for the
 following relief:

             1. Deferring her current plan payment default
             2. Increasing her plan payment to $715.00 per month; and
             3. For such other relief as this Court deems proper under the circumstances.




 Respectfully submitted,

 _____/s/ Angelica Harb
 Angelica Harb
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
